Citation Nr: 1104538	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-15 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for right knee 
degenerative joint disease with pain and limitation of excursion 
and motion, currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating for right knee disability, 
status post ACL reconstruction and debridement of the medial and 
lateral meniscus tears with impairment in strength, coordination, 
and endurance (previously DC 5257), currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1984 to October 
1992.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2006 rating decision, 
by the Oakland, California, Regional Office (RO).  


FINDINGS OF FACT

1.  Right knee degenerative joint disease with pain and 
limitation of excursion and motion is manifested by at most -5 to 
10 degrees of extension.

2.  Right knee disability, status post ACL reconstruction and 
debridement of the medial and lateral meniscus tears with 
impairment in strength, coordination, and endurance is manifested 
by normal neurological findings and no joint deformity, giving 
way, dislocation or subluxation, locking, or effusion.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
disabling for right knee degenerative joint disease with pain and 
limitation of excursion and motion have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010-5261 (2010).

2.  The criteria for a disability rating in excess of 20 percent 
disabling for right knee disability, status post ACL 
reconstruction and debridement of the medial and lateral meniscus 
tears with impairment in strength, coordination, and endurance 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257-8526 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2010), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters dated in 
November 2005.  Thus, VA's duty to notify in this case has been 
satisfied.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In 
connection with the current appeal, available service and private 
treatment records have been obtained. Also, appropriate 
examinations have been conducted.  The Board notes that the VA 
examinations were adequate.  The examiners reviewed the history, 
established clinical findings and presented reasons for the 
opinions.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the Veteran with the development of evidence is required. 38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the 
Board will address the merits of the claims. 

FACTUAL SUMMARY

In October 2005, the appellant presented with complaints of pain, 
fatigue, and popping of the hid right knee.  Examination revealed 
the cranial nerve II-XII were intact, there was negative Rhomberg 
and pronator drift, DRT's were 2+/2+ throughout, Babinski was 
negative, and strength and motor testing was 5/5 in all 
extremities.  Heel and toe walking was also intact.  There was 
gross full range of motion of all extremities except the right 
knee which had some popping.  There were not spinal deformities.  

The appellant was afforded a VA compensation and pension 
examination in January 2006.  During this examination, it was 
noted that the appellant had right knee soreness all the time.  
He estimated that the least amount of pain was 4/10 on average 
throughout the day to about 7/10.  He reported flare up pain to 
10/10 two to three times per month.  He complained of weakness 
and reported that the right knee became stiff after prolonged 
sitting and standing.  He denied swelling, heat, redness, 
instability, and locking at that time.  He complained of fatigue 
and lack of endurance of the knee.  There was no additional loss 
of range of motion with a flare up of pain.  It was noted that 
the appellant was working with no restrictions due to his pain 
and injury.  However, he was careful when doing things.  He had 
difficulty standing longer than two to three hours and with 
prolonged sitting. 

Examination revealed a normal gait and no limping.  There were 
two well healed surgical scars about the right knee.  The one on 
the distal lateral thigh measured 3.5 inches and was slightly 
pale.  There was also a pale 5 inch well healed surgical scar 
along the medial one-third of the right patella.  The scars were 
thin, non-tender, non-adherent, non-depressed, and non-
disfiguring.  They were also well nourished and non-ulcerated.  
Range of motion revealed -5 degrees of extension, 120 degrees of 
active and passive flexion.  There was some facial grimacing at 
120 degrees of flexion.  The right knee was without heat, 
redness, or soft tissue swelling.  Anterior and posterior drawer 
signs were negative and there was no ligament laxity to varus or 
valgus stress at -5 degrees of extension and 30 degrees of 
flexion.  McMurray's sign was also negative.  X-rays revealed 
evidence of anterior cruciate ligament repair on the right.  

Status post right anterior cruciate ligament reconstruction with 
debridement of the medial meniscus and multi compartment right 
knee degenerative joint disease were diagnosed.  Deluca factors 
for the right knee were zero-degree additional loss of range of 
motion due to repetitive use or flare up of pain.  There was mild 
excess fatigability and lack of endurance but no true weakness of 
the knee musculature.  There was also non incoordination and pain 
was the primary functional impact on the right knee.  

In July 2006, the appellant related that there had been a 
significant change in his overall right knee condition.  He 
reported that he experienced constant pain and discomfort.  He 
stated that he enjoyed being a physical person but that his right 
knee limited his ability to enjoy even the smallest physical 
activity such as walking for long periods of time or long 
distances.  

He had full flexion and extension of the right knee with crepitus 
in May 2006.  There was tenderness with palpation to medial and 
lateral joint line, and no significant laxity, swelling, redness 
or bruising.  At that time, he reported that squatting, standing 
or sitting for long periods of time hurt his knee.  

Examination in August 2006 showed cranial nerves were grossly 
intact.  Strength was 5/5 for the upper an d lower extremities.  
Sensation was intact and knee jerk was 2+/2+ bilaterally.  He had 
an altered gait.  

Examination in September 2006 revealed active extension to -5 to 
10 degrees extension to 95 degrees.  Distal N/V was intact.  

The appellant was afforded a VA compensation and pension 
examination in December 2006.  During this examination, it was 
noted that the appellant was limited in standing to 15 to 30 
minutes and walking was limited to no more than a mile.  There 
was no joint deformity, giving way, dislocation or subluxation, 
locking, or effusion.  There was instability, stiffness, 
weakness, flare ups and pain.  He had an antalgic gait.  Range of 
motion revealed extension 0 to 165 degrees with pain at 165 
degrees and flexion 0 to 85 degrees with pain at 85 degrees.  
There was no additional limitation of motion on repetitive use.  
Right knee degenerative joint disease impact on occupational 
activities was noted to include decreased mobility, problems with 
lifting and carrying, weakness and fatigue.  The disability had 
moderate effects on chores, shopping and traveling, but severe 
effects on exercise and recreation.  

LEGAL CRITERIA

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule). 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service- connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1.  Here, the Board 
finds that the appellant's disabilities have not significantly 
changed and that a uniform rating is appropriate.  

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment. 38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes. Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C .F.R. § 4.59.  

The appellant's right knee degenerative joint disease with pain 
and limitation of excursion and motion is rated under Diagnostic 
Codes 5010-5261.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned. 38 C.F.R. § 4.27 (2010).  Diagnostic Code 5010 
addresses arthritis due to trauma, while DC 5261 addresses 
limitation of extension of the knee.  

His right knee disability, status post ACL reconstruction and 
debridement of the medial and lateral meniscus tears with 
impairment in strength, coordination, and endurance is rated 
under Diagnostic Codes 5257-8526.  DC 5257 provides ratings for 
impairment of the knee that includes recurrent subluxation or 
lateral instability, while DC 8526 addresses neurologic 
manifestations of the disability. 

Diagnostic Code 5257 provides as follow: Slight recurrent 
subluxation or lateral instability of the knee is rated 10 
percent disabling; moderate recurrent subluxation or lateral 
instability of the knee is rated 20 percent disabling; and severe 
recurrent subluxation or lateral instability of the knee is rated 
30 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The words "slight", "moderate" and "severe" are not defined in 
the Rating Schedule. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6. It should 
also be noted that use of terminology such as "mild" and 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.

The Rating Schedule further provides criteria for rating 
limitation of motion. Limitation of flexion is rated as 
noncompensable where flexion is limited to 60 degrees.  Flexion 
of the leg limited to 45 degrees warrants the assignment of a 10 
percent rating; flexion limited to 30 degrees warrants the 
assignment of a 20 percent rating; and flexion limited to 15 
degrees warrants the assignment of a 30 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension is rated as noncompensable where 
extension of the leg is limited to 5 degrees.  Extension of the 
leg limited to 10 degrees warrants the assignment of a 10 percent 
rating; extension limited to 15 degrees warrants the assignment 
of a 20 percent rating; extension limited to 20 degrees warrants 
the assignment of a 30 percent rating; and extension limited to 
45 degrees warrants the assignment of a 50 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and flexion 
to 140 degrees. 38 C.F.R. § 4.71, Plate II

Under 38 C.F.R. § 4.124a, disability from neurological disorders 
is rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function. With partial loss of use 
of one or more extremities from neurological lesions, rating is 
to be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type of picture for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree. In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.

The maximum rating to be assigned for neuritis not characterized 
by organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve involvement, 
for moderately severe incomplete paralysis. 38 C.F.R. § 4.123 
(2009).

Neuritis and neuralgia of the peripheral nerves is to be rated 
with a maximum equal to moderate incomplete paralysis. 38 C.F.R. 
§§ 4.123, 4.124 (2009).

Neuralgia, cranial or peripheral, characterized usually by a dull 
and intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum equal 
to moderate incomplete paralysis. See nerve involved for 
diagnostic code number and rating. 38 C.F.R. § 4.124.

Under Diagnostic Code 8526, relating to anterior crural (femoral) 
nerve, a 10 percent rating is warranted for mild incomplete 
paralysis, a 20 percent rating is warranted for moderate 
incomplete paralysis of the anterior crural nerve, and a 30 
percent rating is warranted for severe incomplete paralysis of 
the anterior crural nerve. A 40 percent rating is warranted for 
complete paralysis of the quadriceps extensor muscles. 38 C.F.R. 
§ 4.124a, Diagnostic Code 8526.

The Board notes that a separate evaluation may also be warranted 
for scars.  In this regard, the Board notes that the rating 
criteria for scars were changed during the pendency of this 
appeal, effective October 2008.  However, the amended regulations 
were specifically effective for applications for benefits 
received by the VA on or after October 23, 2008.  As the 
appellant's claim was filed prior to October 2008, his disability 
is rated under the prior rating criteria for scars.

Before October 2008, the rating criteria for scars provided that 
evaluations of scars of the head, face, or neck may be assigned 
based on the degree of disfigurement that is present.  A 10 
percent evaluation is for assignment with one characteristic of 
disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800.  A 30 
percent rating is warranted when there is visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features, or; with two or three 
characteristics of disfigurement.  A 50 percent rating is 
warranted when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or paired 
sets of features, or; with four or five characteristics of 
disfigurement.  An 80 percent rating is warranted when there is 
visible or palpable tissue loss and either gross distortion or 
asymmetry of three or more features or paired sets of features, 
or; with six or more characteristics of disfigurement. See 38 
C.F.R. § 4.118, Diagnostic Code 7800, Note (1)

The 8 characteristics of disfigurement for purposes of evaluation 
under Diagnostic Code 7800 are: A scar 5 or more inches (13 or 
more cm.) in length; a scar at least one- quarter inch (0.6 cm.) 
wide at widest part; the surface contour of a scar is elevated or 
depressed on palpation; a scar adherent to underlying tissue; 
hypo-or hyper-pigmented scarring in an area exceeding six square 
inches (39 sq. cm.); abnormal skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); missing underlying soft tissue in an area 
exceeding six square inches (39 sq. cm.); and skin indurated and 
inflexible in an area exceeding six square inches (39 sq. cm.).

A 10 percent evaluation is warranted for scars (other than head, 
face, or neck), in an area or areas exceeding 6 square inches (39 
sq. cm.) that are deep or that cause limited motion. Such scars 
in an area or areas exceeding 12 square inches (77 sq. cm.) that 
are deep or that cause limited motion warrant a 20 percent 
evaluation. A deep scar is one associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801 and Note 
(2).

A 10 percent evaluation is warranted for scars (other than head, 
face, or neck) in an area or areas of 144 square inches (929 sq. 
cm.) or greater, that are superficial and that do not cause 
limited motion. 38 C.F.R. § 4.118, Diagnostic Code 7802. A 10 
percent evaluation is warranted for superficial unstable scars. 
An unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar. 38 C.F.R. § 4.118, 
Diagnostic Code 7803 and Note (1). Under Diagnostic Code 7804, 
superficial scars that are painful on examination warrant a 10 
percent evaluation. A scar may also be rated based on limitation 
of function of the part affected. 38 C.F.R. § 4.118, Diagnostic 
Code 7805.

ANALYSIS Limitation of Extension

The appellant has appealed the denial of a rating higher than 20 
percent disabling for right knee degenerative joint disease with 
pain and limitation of excursion and motion.  The current rating 
contemplates periarticular pathology productive of painful 
motion.  38 C.F.R. § 4.59.  Consideration is also given to 
additional limitation on repetition related to pain, fatigue, 
incoordination, weakness or lack of endurance.  DeLuca, supra, 8 
Vet. App. 202.  The rating criteria is also consistent with 
limitation of extension limited to 15 degrees.  To warrant a 
higher rating the evidence must show the functional equivalent of 
extension limited to 20 degrees.  

Here, the evidence shows that there was -5 degrees of extension 
in January 2006, full extension of the right knee with crepitus 
was shown in May 2006, examination in September 2006 revealed -5 
to 10 degrees extension, and examination in December 2006 showed 
extension 0 to 165 degrees with pain at 165 degrees.  These 
findings do not warrant a higher rating under DC 5261 as there is 
no showing of the functional equivalent of extension limited to 
20 degrees.  In reaching this determination, the Board has 
considered the pleadings, lay and medical evidence.  However, to 
the extent that he has asserted that he is worse (21-4138 October 
2005); the appellant has been remarkably vague as to the extent 
of limitation of motion.  To the extent that he has reported, 
during the evaluations, where pain starts, we accept his reports.  
However, at no time has the lay or medical evidence suggested 
that extension is functionally limited to less than 10 degrees.

Instability and Neurologic deficit

The appellant has also appealed the denial of a rating higher 
than 20 percent disabling for right knee disability, status post 
ACL reconstruction and debridement of the medial and lateral 
meniscus tears with impairment in strength, coordination, and 
endurance.  The rating criteria is consistent with moderate 
recurrent subluxation or lateral instability of the knee or 
moderate incomplete paralysis of the anterior crural nerve.  To 
warrant a higher rating the evidence much show severe recurrent 
subluxation or lateral instability of the knee, or severe 
incomplete paralysis of the anterior crural nerve.  If 
appropriate, separate evaluations could be assigned for 
neurologic and instability manifestations when the symptoms do 
not overlap.

Based on the evidence presented, the Board finds against a higher 
rating for right knee disability, status post ACL reconstruction 
and debridement of the medial and lateral meniscus tears with 
impairment in strength, coordination, and endurance.  In this 
regard, although examination in December 2006 revealed 
instability, stiffness, weakness, flare ups and pain of the right 
knee, there was no joint deformity, giving way, dislocation or 
subluxation, locking, or effusion.  We also note that examination 
in January 2006 revealed findings of negative anterior and 
posterior drawer signs, no ligament laxity to varus or valgus 
stress at -5 degrees of extension and 30 degrees of flexion and 
negative McMurray's sign.  There was mild excess fatigability and 
lack of endurance but no true weakness of the knee musculature.  
These findings do not justify a higher rating under DC 5257 as 
severe recurrent subluxation or lateral instability of the knee 
is not shown.

Regarding neurological deficits, examination in August 2006 
showed cranial nerves were grossly intact and strength was 5/5 
for the upper and lower extremities.  Furthermore, sensation was 
intact and knee jerk was 2+/2+ bilaterally.  In October 2005, 
examination revealed the cranial nerve II-XII were intact, there 
was negative Rhomberg and pronator drift, DRT's were 2+/2+ 
throughout, Babinski was negative, and strength and motor testing 
was 5/5 in all extremities.  These findings do not warrant a 
separate rating under DC 8526 as there is no showing of any 
incomplete paralysis of the anterior crural nerve.

Other Rating Considerations

Furthermore, we find that a separate rating is not warranted for 
limitation of flexion.  In this regard, examination in January 
2006 revealed 120 degrees of active and passive flexion, there 
was full flexion of the right knee with crepitus in May 2006, and 
examination in December 2006 revealed flexion 0 to 85 degrees 
with pain at 85 degrees.  A noncompensable rating is warranted 
when flexion is limited to 60 degrees.  At most, the evidence 
shows flexion limited to 85 degrees.  Furthermore, the appellant 
does not have ankylosis or impairment of the tibia and fibula.  
Therefore, a separate evaluation under any other rating criteria 
is inappropriate here.  We also note that he is at the maximum 
evaluation if rated for a cartilage impairment.

We also find that a separate evaluation is not warranted for 
right knee surgical scars.  In this regard, we note that two well 
healed scars were noted on examination in January 2006.  The 
scars were thin, non-tender, non-adherent, non-depressed, and 
non-disfiguring.  They were also well nourished and non-
ulcerated.  The one on the distal lateral thigh measured 3.5 
inches and was slightly pale.  There was also a 5 inch well 
healed surgical scar along the medial one-third of the right 
patella.  We note that the scars were not painful on examination, 
shown to be superficial, and/or of the severity or of size so as 
to warrant additional compensation under the rating criteria 
pertaining to scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 (2008).  As such, a separate compensable rating for 
scars is not warranted.  

The Board notes that the appellant is competent to report that 
his disability is worse.  The Board acknowledges the appellant's 
contentions that his disabilities are more severe than evaluated 
to include his reports of instability, stiffness, weakness, flare 
ups and pain.  The Board also acknowledges his reports of 
limitations in standing, sitting and walking.  The Board accepts 
that the appellant has functional impairment, pain, and pain on 
motion.  See DeLuca, supra.  The Board also finds his reports of 
symptomatology to be credible.  However, neither the lay nor 
medical evidence reflects the functional equivalent of symptoms 
required for a higher evaluation.  The more probative evidence 
consists of that prepared by neutral skilled professionals, and 
such evidence demonstrates that the currently assigned 20 percent 
rating is appropriate for the appellant's disabilities.  

The Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the appellant or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability rating for either disability.  As the preponderance of 
the evidence is against the claims for a higher rating, the 
"benefit-of- the-doubt" rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).  Accordingly, a rating 
higher than 20 percent disabling for right knee degenerative 
joint disease with pain and limitation of excursion and motion, 
and 
right knee disability, status post ACL reconstruction and 
debridement of the medial and lateral meniscus tears with 
impairment in strength, coordination, and endurance is not 
warranted. 

Extraschedular consideration

Regarding referral for extraschedular consideration, 
consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. 
Cir. 2009).  The first question is whether the schedular rating 
adequately contemplates the veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Here, the Board finds that the appellant has not required 
frequent periods of hospitalization for his disabilities and that 
the manifestations of the disabilities are contemplated by the 
schedular criteria.  Therefore, there is no reason to believe 
that the average industrial impairment from the disabilities 
would be in excess of that contemplated by the schedular 
criteria.  Therefore, referral of the case for extra-schedular 
consideration is not in order.  




ORDER

A rating higher than 20 percent disabling for right knee 
degenerative joint disease with pain and limitation of excursion 
and motion is denied.  

A rating higher than 20 percent disabling for right knee 
disability, status post ACL reconstruction and debridement of the 
medial and lateral meniscus tears with impairment in strength, 
coordination, and endurance is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


